Name: Commission Regulation (EC) NoÃ 412/2007 of 16 April 2007 amending Council Regulation (EC) NoÃ 314/2004 concerning certain restrictive measures in respect of Zimbabwe
 Type: Regulation
 Subject Matter: economic conditions;  executive power and public service;  international affairs;  Africa
 Date Published: nan

 18.4.2007 EN Official Journal of the European Union L 101/6 COMMISSION REGULATION (EC) No 412/2007 of 16 April 2007 amending Council Regulation (EC) No 314/2004 concerning certain restrictive measures in respect of Zimbabwe THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 314/2004 of 19 February 2004 concerning certain restrictive measures in respect of Zimbabwe (1), and in particular Article 11(b) thereof, Whereas: (1) Annex III to Regulation (EC) No 314/2004 lists the persons covered by the freezing of funds and economic resources under that Regulation. (2) Council Decision 2007/235/CFSP (2) amends the Annex to Common Position 2004/161/CFSP (3). Annex III to Regulation (EC) No 314/2004 should, therefore, be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 314/2004 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 April 2007. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 55, 24.2.2004, p. 1. Regulation as last amended by Commission Regulation (EC) No 236/2007 (OJ L 66, 6.3.2007, p. 14). (2) See page 14 of this Official Journal. (3) OJ L 50, 20.2.2004, p. 66. Common Position as last amended by Common Position 2007/120/CFSP (OJ L 51, 20.2.2007, p. 25). ANNEX Annex III to Regulation (EC) No 314/2004 is amended as follows: (1) The following natural persons shall be added: (a) Dokora, Lazarus; Deputy Minister for Higher and Tertiary Education, born 3.11.1957. (b) Georgias, Aguy; Deputy Minister for Economic Development, born 22.6.1935. (c) Maluleke, Titus; Deputy Minister of Education, Sports and Culture. (d) Mutinhiri, Tracey; Deputy Minister for Indigenisation and Empowerment (Former Deputy Speaker of the Senate). (e) Mzembi, Walter Deputy Minister for Water Resources and Infrastructural Development, born 16.3.1964. (2) The following amendments shall be made: (a) The entry Chapfika, David, Deputy Minister of Finance (Former Deputy Minister of Finance and Economic Development), born 7.4.1957 shall be replaced by the following: Chapfika, David; Deputy Minister of Agriculture (Former Deputy Minister of Finance), born 7.4.1957. (b) The entry Gumbo, Rugare Eleck Ngidi, Minister of Economic Development (former Minister of State for State Enterprises and Parastatals in the Presidents Office), born 8.3.1940 shall be replaced by the following: Gumbo, Rugare Eleck Ngidi; Minister of Agriculture (Former Minister of Economic Development), born 8.3.1940. (c) The entry Made, Joseph Mtakwese Minister of Agriculture and Rural Development (former Minister of Lands, Agricultural and Rural Resettlement), born 21.11.1954 shall be replaced by the following: Made, Joseph Mtakwese; State Minister of Agricultural Engineering and Mechanisation (Former Minister of Agriculture and Rural Development), born 21.11.1954. (d) The entry Mangwana, Paul Munyaradzi, Minister of State (former Minister of Public Service, Labour and Social Welfare), born 10.8.1961 shall be replaced by the following: Mangwana, Paul Munyaradzi; Minister of State for Indigenisation and Empowerment, born 10.8.1961. (e) The entry Marumahoko, Rueben, Deputy Minister for Home Affairs (former Deputy Minister of Energy and Power Development), born 4.4.1948 shall be replaced by the following: Marumahoko, Reuben; Deputy Minister for Foreign Affairs (former Deputy Minister for Home Affairs), born 4.4.1948. (f) The entry Matshalaga, Obert, Deputy Minister of Foreign Affairs shall be replaced by the following: Matshalaga, Obert; Deputy Minister of Home Affairs (former Deputy Minister of Foreign Affairs), born 21.4.1951 in Mhute Kraal  Zvishavane, Zimbabwe. (g) The entry Mumbengegwi, Samuel Creighton, Former Minister of Industry and International Trade, born 23.10.1942 shall be replaced by the following: Mumbengegwi, Samuel Creighton; Minister of Finance (Former Minister of State for Indigenisation and Empowerment, born 23.10.1942. (h) The entry Murerwa, Herbert Muchemwa, Minister of Finance (former Minister of Higher and Tertiary Education), born 31.7.1941 shall be replaced by the following: Murerwa, Herbert Muchemwa; Former Minister of Finance, born 31.7.1941. (i) The entry Ndlovu, Sikhanyiso, ZANU (PF) Politburo Deputy Secretary for Commissariat, born 20.9.1949 shall be replaced by the following: Ndlovu, Sikhanyiso; Minister of Information and Publicity (Former Deputy Minister of Higher and Tertiary Education), born 20.9.1949. (j) The entry Nguni, Sylvester, Deputy Minister for Agriculture, born 4.8.1955 shall be replaced by the following: Nguni, Sylvester; Minister of Economic Development (Former Deputy Minister for Agriculture), born 4.8.1955. (k) The entry Udenge, Samuel, Deputy Minister of Economic Development shall be replaced by the following: Udenge, Samuel; Minister of State for State Enterprises (Former Deputy Minister of Economic Development).